As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Brown Advisory Growth Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 96.7% Consumer Discretionary - 6.5% Coach, Inc. $ Fossil, Inc. * Consumer Staples - 7.2% Costco Wholesale Corp. Mead Johnson Nutrition Co. Energy - 10.7% Canadian Natural Resources, Ltd. Core Laboratories NV FMC Technologies, Inc. * Schlumberger, Ltd. Financials - 2.3% Charles Schwab Corp. Health Care - 15.3% Covance, Inc. * DaVita, Inc. * Express Scripts, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Industrials - 14.1% ABB, Ltd. Danaher Corp. Fluor Corp. Roper Industries, Inc. Stericycle, Inc. * Information Technology - 40.6% Accenture PLC Amphenol Corp. ANSYS, Inc. * Apple, Inc. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. * Genpact Limited * Google, Inc. * Mastercard, Inc. National Instruments Corp. NetApp, Inc. * QUALCOMM, Inc. Salesforce.com, Inc. * Total Common Stocks (Cost $512,715,158) Short-Term Investments - 4.0% Money Market Funds - 4.0% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $20,477,145) Total Investments - 100.7% (Cost $533,192,303) Liabilities in Excess of Other Assets - (0.7)% ) NET ASSETS - 100.0% $ * Non-Income Producing # Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Growth Equity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Advisory Flexible Value Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 96.8% Consumer Discretionary - 16.9% Aarons, Inc. $ Carmax, Inc. * General Motors Co. * Kohls Corp. Lowe's Companies, Inc. Scripps Networks Interactive, Inc. Time Warner Cable, Inc. TJX Companies, Inc. Walt Disney Co. Consumer Staples - 6.5% Costco Wholesale Corp. Kraft Foods, Inc. Pepsico, Inc. Energy - 12.9% Kinder Morgan, Inc. Occidental Petroleum Corp. Southwestern Energy Co. * Total S.A. ADR World Fuel Services Corp. Financials - 17.2% American Express Co. Bank of America Corp. Berkshire Hathaway, Inc. * Franklin Resources, Inc. Goldman Sachs Group, Inc. RenaissanceRe Holdings Ltd. T. Rowe Price Group, Inc. Wells Fargo Co. Health Care - 9.5% Express Scripts, Inc. * Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wellpoint, Inc. Industrials - 6.9% Canadian National Railway Co. Lennox International, Inc. United Technologies Corp. Information Technology - 20.7% Google, Inc. * International Business Machines Corp. Mastercard, Inc. Microsoft Corp. QUALCOMM, Inc. Visa, Inc. Materials - 2.9% Sherwin-Williams Co. Sigma-Aldrich Corp. Telecommunication Services - 3.3% Crown Castle International Corp. * Millicom International Cellular SA Total Common Stocks (Cost $24,068,932) Warrants - 0.4% Wells Fargo Co. * Total Warrants (Cost $92,400) Short-Term Investments - 2.7% Money Market Funds - 2.7% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $693,993) Total Investments - 99.9% (Cost $24,855,325) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ * Non-Income Producing ADR American Depositary Receipt # Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Flexible Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Warrants $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Advisory Value Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 98.3% Consumer Discretionary - 8.7% American Eagle Outfitters, Inc. $ Guess, Inc. Kohls Corp. Lowe's Companies, Inc. Consumer Staples - 8.7% McCormick & Co, Inc. Pepsico, Inc. Walgreen Co. Energy - 12.4% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc. Occidental Petroleum Corp. Southwestern Energy Co. * Total S.A. ADR Financials - 17.6% ACE Limited American Express Co. Chubb Corp. Loews Corp. Northern Trust Corp. T. Rowe Price Group, Inc. The PNC Financial Services Group, Inc. Health Care - 13.3% Becton, Dickinson & Co. Merck & Co., Inc. Novartis AG Industrials - 10.0% 3M Co. Deere & Co. Fluor Corp. Illinois Tool Works, Inc. Information Technology - 24.1% Apple, Inc. * CA, Inc. Cisco Systems, Inc. Dell, Inc. * Harris Corp. Microchip Technology, Inc. Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Materials - 3.5% EI Du Pont de Nemours & Co. Total Common Stocks (Cost $151,538,132) Short-Term Investments -1.4% Money Market Funds - 1.4% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $2,112,272) Total Investments - 99.7% (Cost $153,650,404) Other Assets in Excess of Liabilities - 0.3% NET ASSETS - 100.0% $ * Non-Income Producing ADR American Depositary Receipt # Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Value Equity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Advisory Small-Cap Growth Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 94.8% Consumer Discretionary - 15.2% Ann, Inc. * $ Ascent Media Corp. * GameStop Corp. * Harman International Industries, Inc. Knology, Inc. * National CineMedia, Inc. Sodastream International Ltd. * Sotheby's Vitamin Shoppe, Inc. * Energy - 7.0% Carbo Ceramics, Inc. * Dril-Quip, Inc. * Oceaneering International, Inc. World Fuel Services Corp. Health Care - 21.0% Covance, Inc. * Dexcom, Inc. * Gen-Probe, Inc. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Masimo Corp. Momenta Pharmaceuticals, Inc. * PSS World Medical, Inc. * SXC Health Solutions Corp. * Volcano Corporation * Industrials - 24.7% Actuant Corp. Acuity Brands, Inc. American Science & Engineering, Inc. Costar Group, Inc. * Graco, Inc. Hexcel Corp. * IDEX Corp. Interline Brands, Inc. * Knight Transportation, Inc. Lindsay Corp. MSC Industrial Direct Co., Inc. Quanex Building Products Corp. Roadrunner Transportation Services Holdings, Inc. * UTi Worldwide, Inc. Valmont Industries, Inc. Waste Connections, Inc. Information Technology - 26.1% ANSYS, Inc. * Applied Micro Circuits Corp. * Cavium, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * DemandTec, Inc. * EXFO, Inc. * FactSet Research Systems, Inc. Genpact Limited * Global Payments, Inc. Informatica Corp. * Interactive Intelligence Group, Inc. * MAXIMUS, Inc. Mercury Computer Systems, Inc. * Microsemi Corp. * Pegasystems, Inc. RightNow Technologies, Inc. * SuccessFactors, Inc. * Ultimate Software Group, Inc. * Volterra Semiconductor Corp. * Materials - 0.8% Rockwood Holdings, Inc. * Total Common Stocks (Cost $163,879,533) Private Placements - 0.7% Greenspring Global Partners IV-B, L.P. *^ Total Private Placements (Cost $1,038,888) Short-Term Investments - 6.1% Money Market Funds - 6.1% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $11,010,178) Total Investments - 101.6% (Cost $175,928,599) Liabilities in Excess of Other Assets - (1.6)% ) NET ASSETS - 100.0% $ * Non-Income Producing # Annualized seven-day yield as of September 30, 2011. ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933.Security is considered illiquid.At September 30, 2011, the total market value of securities considered illiquid was $1,232,171 or 0.7% of net assets.Security is fair valued under supervision of Board of Trustees and was acquired from February 2008 to September 2011 as part of a $2,000,000 capital commitment.At September 30, 2011, $1,100,000 of the capital commitment has been fulfilled by the Fund. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Small-Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Private Placements $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Advisory Small-Cap Fundamental Value Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 91.2% Consumer Discretionary - 18.5% American Greetings Corp. $ Ann, Inc. * Ascent Media Corp. * Cato Corp. GameStop Corp. * Helen of Troy Limited * Knology, Inc. * Liberty Media Corporation * Wet Seal, Inc. * Consumer Staples - 3.6% Casey's General Stores, Inc. Spartan Stores, Inc. Energy - 9.9% Gulf Island Fabrication, Inc. Oceaneering International, Inc. RigNet, Inc. *^ World Fuel Services Corp. Financials - 21.6% American Equity Investment Life Holding Co. Capitol Federal Financial, Inc. CYS Investments, Inc. GFI Group, Inc. HCC Insurance Holdings, Inc. Horizon Technology Finance Corp. Maiden Holdings Ltd. MFA Financial, Inc. NewStar Financial, Inc. * OceanFirst Financial Corp. Oritani Financial Corp. Pacific Premier Bancorp, Inc. *^ Renasant Corp. Tower Group, Inc. Health Care - 4.2% Air Methods Corp. * Amerigroup Corp. * Industrials - 11.5% Actuant Corp. Brady Corp. Brink's Co. Fly Leasing Ltd. Sensata Technologies Holding NV * Thermon Group Holdings, Inc. * TriMas Corp. * Information Technology - 17.6% Broadridge Financial Solutions, Inc. DST Systems, Inc. Echostar Corp. * MAXIMUS, Inc. Measurement Specialties, Inc. * Total System Services, Inc. Vishay Precision Group, Inc. * Materials - 4.3% KMG Chemicals, Inc. Kraton Performance Polymers, Inc. * LSB Industries, Inc. * Total Common Stocks (Cost $92,083,757) Real Estate Investment Trusts - 3.5% Agree Realty Corp. Starwood Property Trust, Inc. Total Real Estate Investment Trusts (Cost $3,818,626) Investment Companies - 1.3% MCG Capital Corp. Total Investment Companies (Cost $1,902,389) Short-Term Investments - 3.9% Money Market Funds - 3.9% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $3,735,390) Total Investments - 99.9% (Cost $101,540,162) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ * Non-Income Producing # Annualized seven-day yield as of September 30, 2011. ^ A portion of these securities are considered illiquid.At September 30, 2011, the total market value of securities considered illiquid was $3,899,766 or 4.0% of net assets. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Small-Cap Fundamental Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Real Estate Investment Trusts $ $ $ Investment Companies $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Cardinal Small Companies Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 83.1% Consumer Discretionary - 11.1% AFC Enterprises, Inc. * $ American Eagle Outfitters, Inc. American Public Education, Inc. * Ascena Retail Group, Inc. * Helen of Troy Limited * MDC Partners, Inc. Six Flags Entertainment Corp. Stage Stores, Inc. Steinway Musical Insturments, Inc. * Valassis Communications, Inc. * Wendys Co. Energy - 5.4% Oasis Petroleum, Inc. * Resolute Energy Corp. * World Fuel Services Corp. Financials - 16.3% Affiliated Managers Group, Inc. * CapitalSource, Inc. Cash America International, Inc. CYS Investments, Inc. Hercules Technology Growth Capital, Inc. Nelnet, Inc. Northwest Bancshares, Inc. Health Care - 5.6% Chemed Corp. Teleflex, Inc. West Pharmaceutical Services, Inc. Industrials - 19.9% Atlas Air Worldwide Holdings, Inc. * Brink's Co. CBIZ, Inc. * Dolan Media Co. * GrafTech International Ltd. * Kaman Corp. KAR Auction Services, Inc. * R.R. Donnelley & Sons Co. Teledyne Technologies, Inc. * Information Technology - 19.6% Acxiom Corp. * Bottomline Technologies, Inc. * Broadridge Financial Solutions, Inc. Convergys Corp. * DG Fastchannel, Inc. * Global Cash Access Holdings, Inc. * InterActiveCorp. * Interdigital, Inc. j2 Global Communications, Inc. * Progress Software Corp. * ValueClick, Inc. * Materials - 4.9% Silgan Holdings, Inc. United States Antimony Corp. * Telecommunication Services - 0.3% Boingo Wireless, Inc. * Total Common Stocks (Cost $41,393,355) Real Estate Investment Trusts - 8.8% Entertainment Properties Trust Government Properties Income Trust Hatteras Financial Corp. Medical Properties Trust, Inc. Starwood Property Trust, Inc. Total Real Estate Investment Trusts (Cost $5,615,061) Short-Term Investments -7.9% Money Market Funds - 7.9% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $4,695,445) Total Investments - 99.8% (Cost $51,703,861) Other Assets in Excess of Liabilities - 0.2% NET ASSETS - 100.0% $ * Non-Income Producing # Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Effective October 31, 2011, Cardinal Capital Management, L.L.C. is no longer the Sub-Advisor to the Brown Cardinal Small Companies Fund (the "Fund").As of October 31, 2011, the Fund was renamed the Brown Advisory Small Companies Fund.On December 16, 2011, the Fund is expected to merge (the "merger") into the Brown Advisory Small-Cap Fundamental Value Fund.This is expected to be tax free to the shareholders of the Fund and is subject to a number of closing conditions.It wil entail the transfer of all assets and liabilities of the Fund to the Small-Cap Fundamental Value Fund in exchange for Institutional or Advisor Shares of the Small-Cap Fundamental Value Fund, as appropriate.Shareholders of the Fund will then receive Institutional or Advisor Shares of the Small-Cap Fundamental Value Fund, as appropriate, equivalent in aggregate net asset value to the aggregate net asset value to their shares in the Fund at the time of the merger, and the Fund will then be dissolved. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Cardinal Small Companies Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Real Estate Investment Trusts $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Advisory Opportunity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value $ Common Stocks - 96.7% Consumer Discretionary - 16.3% Coach, Inc. $ Darden Restaurants, Inc. Fossil, Inc. * Guess, Inc. Lowe's Companies, Inc. Starbucks Corp. V.F. Corp. Consumer Staples - 3.2% Mead Johnson Nutrition Co. Walgreen Co. Energy - 13.7% Canadian Natural Resources, Ltd. Core Laboratories NV Dril-Quip, Inc. * FMC Technologies, Inc. * National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co. * World Fuel Services Corp. Financials - 9.2% ACE Limited American Express Co. Bank of New York Mellon Corp. Loews Corp. Health Care - 8.5% athenahealth, Inc. * Covance, Inc. * Express Scripts, Inc. * Intuitive Surgical, Inc. * Industrials - 10.7% Fluor Corp. Graco, Inc. IDEX Corp. Knight Transportation, Inc. Roper Industries, Inc. Sensata Technologies Holding NV * Stericycle, Inc. * Information Technology - 30.6% Accenture PLC Apple, Inc. * Applied Micro Circuits Corp. * Citrix Systems, Inc. * Genpact Limited * Mastercard, Inc. MAXIMUS, Inc. Measurement Specialties, Inc. * National Instruments Corp. Pegasystems, Inc. QUALCOMM, Inc. Volterra Semiconductor Corp. * Materials - 4.5% EI Du Pont de Nemours & Co. Sherwin-Williams Co. Total Common Stocks (Cost $8,905,944) Short-Term Investments - 3.8% Money Market Funds - 3.8% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $367,325) Total Investments - 100.5% (Cost $9,273,269) Liabilities in Excess of Other Assets - (0.5)% ) NET ASSETS - 100.0% $ * Non-Income Producing # Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Opportunity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ ^ See Schedule of Investments for industry breakout. Brown Advisory Maryland Bond Fund Schedule of Investments September 30, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds - 94.5% General Obligation Bonds - 51.8% Annapolis Maryland Public Improvement Callable 6/1/2019 @ 100 1 % 06/01/2024 $ Anne Arundel County Maryland Consolidated General Improvements % 04/01/2013 Anne Arundel County Maryland Consolidated General Improvements % 03/01/2015 Anne Arundel County Maryland Consolidated General Improvements Callable 4/1/2021 @ 100 1 % 04/01/2022 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2015 @ 100 1 % 03/01/2017 Anne Arundel County Maryland Consolidated Water & Sewer Callable 4/1/2019 @ 100 1 % 04/01/2021 Anne Arundel County Maryland Consolidated Water & Sewer Callable 4/1/2021 @ 100 1 % 04/01/2023 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2017 @ 100 1 % 03/01/2025 Baltimore County Maryland Consolidated Public Improvement % 08/01/2012 Baltimore County Maryland Consolidated Public Improvement % 08/01/2013 Baltimore County Maryland Consolidated Public Improvement Callable 9/1/2012 @ 100 1 % 09/01/2013 Baltimore County Maryland Consolidated Public Improvement % 09/01/2015 Baltimore County Maryland Consolidated Public Improvement Prerefunded 8/1/2012 @ 100 1 % 08/01/2018 Baltimore County Maryland Consolidated Public Improvement AGM Insured Series A % 10/15/2015 Baltimore County Maryland Metropolitan District 71st Issue, Callable 2/1/2018 @ 100 1 % 02/01/2020 Baltimore County Maryland Pension Funding % 08/01/2013 Baltimore County Maryland Refunding Metropolitan District Callable 9/01/2012 @ 100 1 % 09/01/2013 Baltimore Maryland Consolidated Public Improvement % 10/15/2012 Baltimore Maryland Consolidated Public Improvement % 10/15/2015 Baltimore Maryland Consolidated Public Improvement NATL-RE Insured Series A % 10/15/2014 Caroline County Maryland Public Improvement Callable 11/1/2016 @ nsured 1 % 11/01/2020 Carroll County Maryland Consolidated Public Improvement % 11/01/2013 Carroll County Maryland Consolidated Public Improvement Callable 11/1/2018 @ 100 % 11/01/2023 Carroll County Maryland County Commissioners Consolidated Public Improvement % 10/01/2014 Carroll County Maryland County Commissioners Consolidated Public Improvement % 11/01/2015 Carroll County Maryland County Commissioners Consolidated Public Improvement % 12/01/2015 Cecil County Maryland Refunding and Consolidated Public Improvement % 08/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement % 03/01/2014 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2015 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100 1 % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100 1 % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2017 @ 100 NATL-RE Insured 1 % 03/01/2020 Cumberland Maryland Public Improvement Assured Guaranty Insured % 09/01/2018 Easton Maryland Public Facilities Assured Guaranty Insured % 12/01/2012 Frederick County Maryland Consolidated Public Improvement Series A % 02/01/2016 Frederick County Maryland Public Facilities % 08/01/2014 Frederick County Maryland Public Facilities Callable 8/1/2015 @ 100 1 % 08/01/2016 Frederick County Maryland Public Facilities Callable 12/1/2015 @ 100 % 12/01/2017 Frederick County Maryland Public Facilities % 11/01/2018 Frederick County Maryland Public Facilities Prerefunded 11/1/2012 @ 101 % 11/01/2020 Frederick County Maryland Public Facilities % 11/01/2021 Frederick County Maryland Refunding Series C % 12/01/2013 Frederick County Maryland Special Obligation Subordinated Urbana Community Development Authority B Callable 7/1/2020 @ 100 1 % 07/01/2040 Frederick County Maryland Special Obligation Urbana Community Development Authority A % 07/01/2017 Harford County Maryland Callable 7/15/2015 @ 100 1 % 07/15/2022 Harford County Maryland Consolidated Public Improvement % 01/15/2013 Harford County Maryland Consolidated Public Improvement % 12/01/2014 Harford County Maryland Refunding Consolidated Public Improvement % 12/01/2012 Howard County Maryland Consolidated Public Improvement Series A % 02/15/2017 Howard County Maryland Consolidated Public Improvement Project Series A, Unrefunded Balance Callable 2/15/2012 @ 100 1 % 08/15/2012 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2014 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2016 Howard County Maryland Consolidated Public Improvement Series A % 08/15/2013 Howard County Maryland Consolidated Public Improvement Series A Callable 02/15/2019 @ 100 1 % 02/15/2022 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2015 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series LL-2 % 11/01/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2016 Maryland State & Local Facilities 2nd Series A 2nd Series A % 08/01/2016 Maryland State & Local Facilities Loan 2nd Series % 08/01/2012 Maryland State & Local Facilities Loan 2nd Series % 08/01/2013 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2013 @ 100 1 % 08/01/2014 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2015 Maryland State & Local Facilities Loan 1st Series, Callable 8/1/2014 @ 100 1 % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A, Callable 8/1/2015 @ 100 1 % 08/01/2017 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2017 @ 100 1 % 08/01/2018 Maryland State & Local Facilities Loan Capital Improvement Series A % 08/01/2013 Maryland State & Local Facilities Loan Capital Improvement 1st Series A % 03/01/2015 Maryland State Local Facilities First Series C Callable 03/01/2019 @ 100 1 % 03/01/2022 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2015 Montgomery County Maryland Consolidated Public Improvement Seires A, Callable 9/1/2014 @ 100 1 % 09/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 4/1/2014 @ 100 1 % 04/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 5/1/2017 @ 100 1 % 05/01/2018 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 8/1/2020 @ 100 1 % 08/01/2021 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2012 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2012 Montgomery County Maryland Consolidated Public Improvement Series A % 07/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2014 Montgomery County Maryland Refunding Consolidated Public Improvement Series A % 01/01/2013 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2012 Prince Georges County Maryland Consolidated Public Improvement % 09/15/2014 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2015 Prince Georges County Maryland Refunding Consolidated Public Improvement Series D % 12/01/2012 Queen Annes County Maryland Public Facilities % 01/15/2013 University of Maryland System Auxiliary Prerefunded Series A Callable 04/01/2013 @ 100 1 % 04/01/2015 Washington County Maryland - Public Improvement % 07/01/2012 Washington County Maryland - Public Improvement % 01/01/2015 Washington County Maryland - Public Improvement % 01/01/2018 Washington Suburban Sanitation District - General Construction % 06/01/2012 Washington Suburban Sanitation District - General Construction Callable 6/1/2013 @ 100 1 % 06/01/2014 Washington Suburban Sanitation District - General Construction Callable 6/1/2014 @ 100 1 % 06/01/2015 Washington Suburban Sanitation District - Sewage Disposal % 06/01/2014 Washington Suburban Sanitation District - Water Supply % 06/01/2012 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2015 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2016 Wicomico County Maryland AGM Insured % 12/01/2013 Wicomico County Maryland AGM Insured % 12/01/2014 Worcester County Maryland - Consolidated Public Improvement Project % 03/01/2013 Worcester County Maryland Public Improvement % 10/01/2016 Worcester County Maryland Public Improvement % 10/01/2017 Revenue Bonds - 42.7% Baltimore County Maryland Catholic Health Initiatives Series A, Callable 9/1/2016 @ 100 1 % 09/01/2019 Baltimore County Maryland Certificates of Participation - Equipment Acquisition Program % 08/01/2016 Baltimore Maryland Project Revenue Water Project Series A Callable 07/01/2013 @ 100 1 % 07/01/2033 Baltimore Maryland Project Revenue Water Project Series A Callable 07/01/2021 @ 100 1 % 07/01/2036 Baltimore Maryland Revenue Refunding Water Project Series A 1 % 07/01/2026 Baltimore Maryland Wastewater Project Series C % 07/01/2012 Baltimore Maryland Wastewater Project Series C % 07/01/2013 Baltimore Maryland Wastewater Project Series A, Callable 7/1/2018 @ nsured 1 % 07/01/2020 Baltimore Maryland Wastewater Project Series C, Callable 7/1/2016 @ nsured 1 % 07/01/2021 Maryland State Community Development Administration - Residential Program Series E % 09/01/2013 Maryland State Community Development Administration - Residential Program Series G % 09/01/2014 Maryland State Community Development Administration - Residential Program Series C % 09/01/2015 Maryland State Community Development Administration - Residential Series E % 09/01/2012 Maryland State Community Development Administration - Single Family Housing Series A % 03/01/2014 Maryland State Department of Transportation % 05/01/2012 Maryland State Department of Transportation 2nd Issue % 06/01/2013 Maryland State Department of Transportation % 12/15/2014 Maryland State Department of Transportation % 12/15/2016 Maryland State Department of Transportation % 02/15/2017 Maryland State Department of Transportation Callable 5/15/2017 @ 100 1 % 05/15/2020 Maryland State Department of Transportation 2nd Issue, Callable 9/1/2018 @ 100 1 % 09/01/2021 Maryland State Department Transportation Consolidated % 03/01/2015 Maryland State Economic Development Corporation - American Urological Associates # 1 % 09/01/2032 Maryland State Economic Development Corporation - Economic Development Revenue Lutheran World Relief/Refugee Callable 4/1/2017 @ 100 1 % 04/01/2019 Maryland State Economic Development Corporation - Maryland Department of Transportation Headquarters Callable 6/1/2012 @ 100.5 1 % 06/01/2015 Maryland State Economic Development Corporation - University of Maryland College Park Project Callable 6/1/2016 @ nsured 1 % 06/01/2022 Maryland State Economic Development Corporation - University of Maryland/Baltimore Series A % 10/01/2011 Maryland State Health & Higher Educational Facilities - Adjusted Rate - Pooled Loan Program Series B # % 04/01/2035 Maryland State Health & Higher Educational Facilities - Adventist Health Care Series A, Callable 1/1/2013 @ 101 1 % 01/01/2014 Maryland State Health & Higher Educational Facilities - Adventist Healthcare Series A % 01/01/2022 Maryland State Health & Higher Educational Facilities - Adventist Healthcare Series A Callable 1/1/2022 @ 100 1 % 01/01/2023 Maryland State Health & Higher Educational Facilities - Anne Arundel Health System, Inc. % 07/01/2014 Maryland State Health & Higher Educational Facilities - Anne Arundel Health System, Inc. % 07/01/2016 Maryland State Health & Higher Educational Facilities - Board of Child Care % 07/01/2012 Maryland State Health & Higher Educational Facilities - Bullis School Callable 1/1/2011 @ nsured 1 % 07/01/2013 Maryland State Health & Higher Educational Facilities - Bullis School Callable 1/1/2011 @ nsured 1 % 07/01/2015 Maryland State Health & Higher Educational Facilities - Carroll County General Hospital Callable 7/1/2012 @ 100 1 % 07/01/2013 Maryland State Health & Higher Educational Facilities - Charlestown Community Project % 01/01/2018 Maryland State Health & Higher Educational Facilities - Edenwald Series A % 01/01/2012 Maryland State Health & Higher Educational Facilities - Edenwald Series A Callable 7/1/2016 @ 100 1 % 01/01/2024 Maryland State Health & Higher Educational Facilities - FHA Insured Mortgage Western Maryland Health A % 07/01/2014 Maryland State Health & Higher Educational Facilities - Goucher College Callable 7/1/2014 @ 100 1 % 07/01/2019 Maryland State Health & Higher Educational Facilities - Greater Baltimore Medical Center % 07/01/2021 Maryland State Health & Higher Educational Facilities - Greater Baltimore Medical Center Callable 7/1/2021 @ 100 1 % 07/01/2023 Maryland State Health & Higher Educational Facilities - Greater Baltimore Medical Center Callable 7/1/2021 @ 100 1 % 07/01/2024 Maryland State Health & Higher Educational Facilities - Greater Baltimore Medical Center Callable 7/1/2021 @ 100 1 % 07/01/2025 Maryland State Health & Higher Educational Facilities - Johns Hopkins Health System Callable 05/15/2020 @ 100 1 % 05/15/2040 Maryland State Health & Higher Educational Facilities - Johns Hopkins Health System Mandatory Tender 11/15/2011 @ 100 # % 05/15/2042 Maryland State Health & Higher Educational Facilities - Johns Hopkins Health System Mandatory Tender 5/15/2013 @ 100 # % 05/15/2046 Maryland State Health & Higher Educational Facilities - Johns Hopkins Health System Series B # % 05/15/2048 Maryland State Health & Higher Educational Facilities - Johns Hopkins Hospital Callabe 5/15/2011 @ 100 1 % 05/15/2014 Maryland State Health & Higher Educational Facilities - Johns Hopkins Hospital Callable 5/15/2011 @ 100 1 % 05/15/2015 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A, Callable 7/1/2011 @ 100 1 % 07/01/2012 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A % 07/01/2013 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A, Callable 7/1/2011 @ 100 1 % 07/01/2013 Maryland State Health & Higher Educational Facilities - Johns Hopkins University Series A % 07/01/2018 Maryland State Health & Higher Educational Facilities - Kennedy Krieger Institute Callable 4/5/2010 @ 100 1 % 07/01/2012 Maryland State Health & Higher Educational Facilities - Kennedy Krieger Institute % 07/01/2013 Maryland State Health & Higher Educational Facilities - Lifebridge Health % 07/01/2012 Maryland State Health & Higher Educational Facilities - Lifebridge Health % 07/01/2015 Maryland State Health & Higher Educational Facilities - Lifebridge Health % 07/01/2017 Maryland State Health & Higher Educational Facilities - Lifebridge Health Series A, Prerefunded 7/1/2014 @ 100 1 % 07/01/2017 Maryland State Health & Higher Educational Facilities - Lifebridge Health Callable 7/1/2017 @ 100 1 % 07/01/2018 Maryland State Health & Higher Educational Facilities - Lifebridge Health % 07/01/2019 Maryland State Health & Higher Educational Facilities - Lifebridge Health Callable 7/1/2021 @ 100 1 % 07/01/2022 Maryland State Health & Higher Educational Facilities - Lifebridge Health Callable 7/1/2021 @ 100 1 % 07/01/2024 Maryland State Health & Higher Educational Facilities - Medstar Health % 08/15/2013 Maryland State Health & Higher Educational Facilities - Medstar Health Callable 5/15/2016 @ 100 1 % 05/15/2042 Maryland State Health & Higher Educational Facilities - Mercy Medical Center Callable 7/1/2021 @ 100 1 % 07/01/2025 Maryland State Health & Higher Educational Facilities - Mercy Medical Center Callable 7/1/2021 @ 100 1 % 07/01/2031 Maryland State Health & Higher Educational Facilities - Mercy Ridge Series A, Callable 7/1/2017 @ 100 1 % 07/01/2026 Maryland State Health & Higher Educational Facilities - Mercy Ridge Series A, Callable 7/1/2017 @ 100 1 % 07/01/2027 Maryland State Health & Higher Educational Facilities - Mercy Ridge Callable 7/1/2017 @ 100 1 % 07/01/2035 Maryland State Health & Higher Educational Facilities - Peninsula Regional Medical Center Callable 7/1/2016 @ 100 1 % 07/01/2026 Maryland State Health & Higher Educational Facilities - University Maryland Medical System RMKT % 07/01/2012 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System % 07/01/2012 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System % 07/01/2012 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System Series F % 07/01/2018 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System Callable 7/1/2012 @ 100 1 % 07/01/2022 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System Callable 7/1/2018 @ nsured 1 % 07/01/2024 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System Callable 07/01/2019 @ 100 1 % 07/01/2034 Maryland State Health & Higher Educational Facilities - University of Maryland Medical System AMBAC Insured % 07/01/2013 Maryland State Health & Higher Educational Facilities - Upper Chesapeake Hospitals Series C % 01/01/2018 Maryland State Health & Higher Educational Facilities - Various Anne Arundel Health System B # 1 % 07/01/2043 Maryland State Health & Higher Educational Facilities - Various French International School # 1 % 09/01/2034 Maryland State Health & Higher Educational Facilities - Washington Christian Academy Callable 1/1/2017 @ 100 1 % 07/01/2018 Maryland State Health & Higher Educational Facilities - Western Medical Health Series A, Callable 7/1/2016 @ 100 NATL-RE FHA 242 Insured 1 % 01/01/2025 Maryland State Industrial Development Financing Authority - National Aquarium Baltimore Facility Series B, Callable 11/1/2012 @ 100 1 % 11/01/2014 Maryland State Transportation Authority Series A % 07/01/2016 Maryland State Transportation Authority Series A % 07/01/2018 Maryland State Transportation Authority Callable 7/1/2018 @ 100 1 % 07/01/2021 Maryland State Transportation Authority Grant & Revenue % 03/01/2015 Maryland State Transportation Authority Grant & Revenue % 03/01/2019 Maryland State Transportation Authority Grant & Revenue Callable 3/1/2017 @ 100 % 03/01/2019 Maryland State Transportation Authority Transportation Facilities Project 2009A, Callable 7/1/2019 @ 100 1 % 07/01/2022 Maryland State Water Quality Financing % 03/01/2015 Maryland State Water Quality Financing Series A % 09/01/2015 Maryland State Water Quality Financing - Administrative Revlolving Loan Fund Series A, Callable 3/1/2018 @ 100 1 % 03/01/2019 Maryland State Water Quality Financing - Administrative Revolving Loan Fund % 03/01/2017 Maryland State Water Quality Financing - Administrative Revolving Loan Fund % 03/01/2018 Maryland State Water Quality Financing - Administrative Revolving Loan Fund Callable 3/1/2018 @ 100 1 % 03/01/2019 Montgomery County Maryland Economic Sandy Spring Friends School Facility # 1 % 09/01/2034 University of Maryland System Auxiliary Series A % 04/01/2014 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2012 University of Maryland System Auxiliary Facility & Tuition Revenue Series A % 04/01/2013 University of Maryland System Auxiliary Facility & Tuition Revenue Series D % 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2016 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100 1 % 10/01/2019 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Prerefunded 4/1/2012 @ 100 % 04/01/2021 University of Maryland System Auxiliary Series A % 10/01/2012 University of Maryland University Revenues Various Revolving - A-RMKT # % 07/01/2023 University of Mayrland System Auxiliary Facility & Tuition Revenue Series A, Callable 4/1/2017 @ 100 1 % 04/01/2020 University or Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100 1 % 10/01/2022 Washington County Maryland - Public Improvement Callable 7/1/2017 @ nsured 1 % 07/01/2022 Westminster Maryland Educational Facilities Revenue - McDaniel College, Inc. Callable 11/1/2016 @ 100 1 % 11/01/2024 Total Municipal Bonds (Cost $185,746,873) Shares Short-Term Investments - 4.6% Money Market Funds - 4.6% DWS Cash Account Trust - Tax Exempt Portfolio, 0.03% * Total Short-Term Investments (Cost $9,434,341) Total Investments - 99.1% (Cost $195,181,214) Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ 1 Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of September 30, 2011. * Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Maryland Bond Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Municipal Bonds $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Intermediate Income Fund Schedule of Investments September 30, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities - 47.6% Commercial Mortgage Pass-Through Certificates, Series 2005-C6-A2 % 06/10/2044 $ FHLMC, Pool # G10682 % 06/01/2012 FHLMC, Pool # G10690 % 07/01/2012 FHLMC, Pool # G11649 % 02/01/2020 FHLMC, Pool # C00210 % 01/01/2023 FHLMC, Pool # G18309 % 05/01/2024 FHLMC, Pool # C90993 % 10/01/2026 FHLMC, Pool # G30412 % 03/01/2028 FHLMC, Pool # 1B0889 # % 05/01/2033 FHLMC, Pool # 1J0203 # % 04/01/2035 FHLMC, Pool # A40782 % 12/01/2035 FHLMC, Pool # A87434 % 07/01/2039 FHLMC PC, Pool # J0-9470, Pool # J09470 % 04/01/2024 FHLMC PC, Pool # G1-3876 % 07/01/2025 FHLMC REMIC, Series R005-VA % 03/15/2016 FHLMC REMIC, Series 3571 % 09/15/2024 FHLMC REMIC, Series 3800 % 02/15/2026 FHLMC REMIC, Series 2782 % 11/15/2033 FNMA, Pool # 768005 % 09/01/2013 FNMA, Pool # 433646 % 10/01/2013 FNMA, Pool # 409589 % 11/01/2015 FNMA, Pool # 254089 % 12/01/2016 FNMA, Pool # 842239 % 09/01/2020 FNMA, Pool # 981257 % 05/01/2023 FNMA, Pool # AH3431 % 01/01/2026 FNMA, Pool # 256752 % 06/01/2027 FNMA, Pool # 257048 % 01/01/2028 FNMA, Pool # 539082 % 08/01/2028 FNMA, Pool # MA0073 % 05/01/2029 FNMA, Pool # 625536 % 01/01/2032 FNMA, Pool # 628837 % 03/01/2032 FNMA, Pool # 663238 % 09/01/2032 FNMA, Pool # 744805 # % 11/01/2033 FNMA, Pool # 741373 # % 12/01/2033 FNMA, Pool # 764342 # % 02/01/2034 FNMA, Pool # 848817 % 01/01/2036 FNMA, Pool # 866920 # % 02/01/2036 FNMA, Pool # 831413 % 04/01/2036 FNMA, Pool # 889584 % 01/01/2037 FNMA, Pool # 888218 % 03/01/2037 FNMA, Pool # AA7686 % 06/01/2039 FNMA, Pool # AA7001 % 06/01/2039 FNMA, Pool # AA8753 % 06/01/2039 FNMA, Pool # AC4824 # % 10/01/2039 FNMA Pass-Through, Pool # AH6783 % 03/01/2041 FNMA REMIC Trust, Series 2010-112 % 10/25/2025 GNMA, Pool # 781450 % 06/15/2017 GNMA, Pool # 487110 % 04/15/2029 GNMA, Pool # 781186 % 06/15/2030 GNMA, Pool # 571166 % 08/15/2031 GNMA, Series 2008-1-PA % 12/20/2036 GNMA REMIC Trust, Series 2010-124 % 12/15/2016 GNMA REMIC Trust, Series 2004-12 % 08/16/2032 Total Mortgage Backed Securities (Cost $131,440,719) Corporate Bonds & Notes - 26.9% America Movil SAB de CV % 03/30/2020 American Express Corp. # % 06/24/2014 AT&T, Inc. % 08/15/2021 Bank of America Corp. # % 03/23/2017 Barrick North America Finance LLC % 09/15/2018 Berkshire Hathaway, Inc. % 02/11/2015 Boston Properties Limited Partnership % 11/15/2020 Charles Schwab Corp. % 06/01/2014 Comcast Corp. % 01/15/2017 Consolidated Natural Gas Co., Series A % 12/01/2014 Enterprise Products Partners L.P. % 09/01/2020 FNMA % 12/15/2016 General Electric Capital Corp. # % 08/11/2015 Goldman Sachs Group, Inc. # % 02/07/2014 GTE Corp. % 04/15/2018 Home Depot, Inc. % 04/01/2021 ICI Wilmington, Inc. % 12/01/2013 JP Morgan Chase & Co. # % 01/24/2014 Manufacturers & Traders Trust Co. # 1 % 04/01/2013 ONEOK Partners LP % 10/01/2016 Potash Corp. Of Saskatchewan, Inc. % 05/15/2014 Spectra Energy Capital LLC, Series B % 07/15/2018 Starbucks Corp. % 08/15/2017 W.R. Berkley Corp. % 08/15/2019 Total Corporate Bonds & Notes (Cost $73,061,862) Municipal Bonds - 7.3% District of Columbia Income Tax Secured Revenue Bonds, Series 2010F % 12/01/2022 Los Angeles County Metropolitan Transportation Authority Measure R Senior Sales Tax Revenue Bond, Series 2010-A % 06/01/2021 Metropolitan Washington District of Columbia Airports Taxable Series C, 10/01/2015 1 % 10/01/2030 New York City Transitional Taxable-Future Tax Subordinated Series % 05/01/2013 Ohio State Major New Infrastructure Project Revenue Bond, Series 2010-4 % 12/15/2019 Pennsylvania State Taxable - Third Series B % 07/15/2019 Port Authority New York & New Jersey Consolidated One Hundred Fifty Seventh Series % 12/01/2019 South Carolina State Public Service Authority Various Taxable Series A, 12/02/2013 # 1 % 06/02/2014 Total Municipal Bonds (Cost $19,572,035) FHLB Notes - 1.8% FHLB % 12/13/2013 Total FHLB Notes (Cost $5,077,863) U.S. Treasury Securities - 11.7% United States Treasury Notes, Maturity Date 08/15/2015, 0.649% % 08/15/2015 United States Treasury Notes, Maturity Date 04/30/2016, 0.828% % 04/30/2016 United States Treasury Notes, Maturity Date 05/15/2021, 1.860% % 05/15/2021 Total U.S. Treasury Securities (Cost $31,457,694) Short-Term Investments - 4.3% Money Market Funds - 2.7% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # U.S. Treasury Bills - 1.6% United States Treasury Bills, Maturity Date 01/12/2012, 0.013% Total Short-Term Investments (Cost $12,134,590) Total Investments - 99.6% (Cost $272,744,763) Other Assets in Excess of Liabilities - 0.4% NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed is as of September 30, 2011. 1 Continuously callable with 30 days notice. * Annualized seven-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Brown Advisory Intermediate Income Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Mortgage Back Securities $ $ $ Corporate Bonds & Notes $ $ $ Municipal Bonds $ $ $ FHLB Notes $ $ $ U.S. Treasury Securities $ $ $ Short-Term Investments $ $ $ Total Investments $ $ $ Brown Advisory Tactical Bond Fund Schedule of Investments September 30, 2011 (Unaudited) Total Investments - 0.0% (Cost $0) $
